Citation Nr: 1204524	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of cold injury, right foot, evaluated as 10 percent disabling prior to November 29, 2010, and 20 percent thereafter.  

2.  Entitlement to an increased evaluation for residuals of cold injury, left foot, evaluated as 10 percent disabling prior to November 29, 2010, and 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1991.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas.  In a subsequent, October 2011 rating decision, the VA Appeals Management Center ("AMC") increased the disability evaluation for the Veteran's right and left feet from 10 to 20 percent, effective November 29, 2010.  Despite the assignment of increased disability evaluations beginning November 29, 2010, the issues remain in appellate status because higher schedular ratings are available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").

In June 2010, the Veteran testified during a Travel Board hearing before the undersigned, who was designated by the Chairman of the Board to conduct hearings pursuant to 38 U.S.C.A. § 7101(c).  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In October 2010, the Board remanded the Veteran's claims for further development, specifically to obtain updated treatment records and to afford him a VA examination to determine the severity of his service-connected disabilities.  An examination was provided in November 2010 and in October 2011, the AMC issued the aforementioned rating decision.  The claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, the United States Court of Appeals for Veterans Claims ("Court") has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 124-125 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In this case, as noted above, the Veteran was most recently afforded a VA examination in November 2010.  Review of the examination report, however, reveals that the VA examiner did not perform a thorough cold injury residuals examination, particularly in light of the symptoms reported by the Veteran, both during his hearing before the Board and during the examination.  For example, although the Veteran stated that he experiences numbness and cramping in his feet, there is no indication in the examination report that the examiner performed an evaluation to determine objective sensory changes/locally-impaired sensation.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).  Accordingly, although the Board sincerely regrets the need for another remand, it concludes that another examination is necessary to insure that all symptomatology associated with the Veteran's disabilities is described in full.

Finally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  As the most recent VA treatment reports of record are dated in April 2011, the RO/AMC should ensure that any treatment reports since that date are obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available VA treatment records pertaining to the Veteran's residuals of cold injury, right and left feet, since April 2011.  Any records obtained should be associated with the claims folder.  All efforts to obtain additional evidence must be documented in the claims folder and any negative reply must also be noted in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Schedule the Veteran for a VA examination, preferably with the examiner who performed the November 2010 examination (only if she is available) to determine the current severity of his service-connected residuals of cold injury, right and left feet.  The claims folder must be made available to the examiner PRIOR to the examination, and the examiner must state that the claims folder has been reviewed.  

If the examiner who performed the last VA examination is not available, a new examination should be scheduled with an appropriate, qualified examiner to perform an examination.

Any tests deemed necessary should be conducted.   The examiner should also elicit from the Veteran a complete history of all previous and current symptomatology associated with his disabilities and note that, in addition to the medical records, the Veteran's personal statements have been taken into account in his or her report.  A description of the effects of the cold injury residuals on the Veteran's daily activities of living and occupation must also be noted.

In accordance with the Compensation and Pension clinician's worksheet protocol for cold injury examinations, the examiner MUST comment on the following:  

  I.  	Obtain the following history and comment on each: 
1.  Edema. 
2.  Changes in skin color. 
3.  Skin thickening or thinning.
4.  Any sleep disturbance due to associated 
   symptoms.
5.  Cold feeling (related to season or not).
6.  Numbness, tingling, burning.
7.  Excess sweating.
8.  Pain - location, intensity, constancy, precipitating factors (cold, walking, standing, night pain); type (sharp, burning, etc.).
9.  Current treatment, including nonmedical measures taken - moving to warmer climate, wearing multiple pairs of socks, etc.

II. 	Other Medical History:
1. Major illnesses, surgery, current medical conditions and their treatment, including diabetes mellitus or hypertension.

   III.	Physical examination (objective findings):
1.  General:  carriage, gait, posture.
2. Skin:
a. Color.
b. Edema.
c. Temperature.
d. Atrophy.
e. Dry or moist.
f. Texture.
g. Ulceration.
h. Hair growth.
i. Evidence of fungus or other infection.

IV.	Neurological:
1. Reflexes
2. Sensory - subjective complaints of pain, numbness, tingling, etc., Objective sensory changes - pinprick, touch.
3. Motor - weakness, atrophy.

		V.	Orthopedic:	
1. Pain or stiffness of any joints affected by cold injury.
2. Deformity or swelling of any joints.
3. Measure range of motion of all affected joints.
4. Pain on manipulation of joints.

VI.	Vascular:
1. Status of peripheral pulses.
2. Doppler study to confirm vascular compromise, if indicated.
3. Evidence of vascular insufficiency - edema, hair loss, shiny atrophic skin, etc.
4. Blood pressure in arms and legs (is ratio normal?).

VII.	Diagnosis:
1. List each diagnosis and state whether related to cold injury (if that can be determined).
	
3.   Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Review the claims folder to ensure that the foregoing requested development has been completed.   If the requested examination protocol is not followed, the claim will again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


